Citation Nr: 1731025	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO. 13-25 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for right knee pain.

2. Entitlement to service connection for left knee pain.

3. Entitlement to service connection for mild degenerative disc disease at L5-S1.

4. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.

ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1969 to May 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Cleveland, Ohio, Regional Office (RO). The Houston, Texas RO has current jurisdiction.

In June 2016, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that VA has received all of the Veteran's Social Security Administration (SSA) records and to obtain a new VA medical opinion as to the Veteran's knee and back. The August 2008 back and knee examiner stated that did not have the Veteran's complete medical records available for review, including records related to the Veteran's September 2007 knee surgery. The August 2008 knee and back examiner also incorrectly stated that the Veteran was not treated for his back pain since service leading up to the August 2008 examination. The August 2008 knee and back examiner also did not review at least two STR entries in the Veteran's file (May 1969 and November 1969). 

Remand is also necessary to obtain a new VA medical opinion as to the Veteran's depression that incorporates any SSA records recovered and explores the Veteran's December 2012 statement that he has been depressed since 1969. 

The case is REMANDED for the following action:

1. Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records not already of record developed in association with the SSA decision for incorporation into the record.  

2. AFTER OBTAINING THE RECORDS REQUESTED ABOVE, return the file to the VA examiner who conducted the August 2008 knee examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA knee examination to obtain an opinion as to the nature and etiology of his knee disability. All indicated tests and studies should be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a. Whether any knee disability originated during service or was caused by any in-service event, injury, disorder, or disease.

b. Whether the Veteran's treatment in-service in August 1969 was the beginning of any current knee disability.

The examiner's attention is drawn to the following:

*A June 1969 physical examination for duty with assignment limitations notes the Veteran is prohibited from strenuous activity. The Veteran's PULHES profile indicated that he was in excellent physical health, aside from his physical capacity or stamina. His lower extremities were reported to be in excellent condition, as indicated by the "L" designator. (VBMS Document: 06/03/2008 - STR - Medical)

*Two August 1969 service treatment records (STRs) note swelling in the left and right legs. The Veteran's physical examination is reported as "unremarkable." (VBMS Document: 06/03/2008 - STR - Medical)

*A June 1970 STR notes knee pain but indicates the Veteran's knees appear unremarkable. (VBMS Document: 06/03/2008 - STR - Medical)

*In a September 2007 private treatment note the Veteran was seen in preparation for a left knee surgery. (VBMS Document: 02/28/2009 - Medical Treatment Record - Non-Government Facility)

*A November 2008 private treatment record notes the Veteran had a partial knee replacement in September 2007. (VBMS Document: 01/28/2009 - Medical Treatment Record - Non-Government Facility)

*In a June 2008 lay statement, the Veteran indicated that he has had problems with his knees in the past, including a partial knee replacement in September 2007. (VBMS Document: 06/10/2008 - VA 21-4138 Statement In Support of Claim)

*In a June 2008 buddy statement, the Veteran's co-worker and friend indicated that the Veteran has suffered from various medical conditions including knee problems. (VBMS Document: 06/10/2008 - Buddy / Lay Statement)

*In August 2008, the Veteran was afforded a VA examination. The Veteran reported aching and occasional swelling in his knees. The examiner noted that the medical records pertaining to the Veteran's September 2007 knee surgery were not available to him at the time of the examination. The examiner opined that there was no evidence to suggest the Veteran had an injury in service. (VBMS Document: 08/18/2008 - VA Examination)

*In a May 2009 private treatment record, Dr. D.W. indicated the Veteran has chronic obstruction pulmonary disease, which may manifest as shortness of breath. (VBMS Document: 05/18/2009 - Medical Treatment Record - Non-Government Facility)

*In a May 2009 lay statement the Veteran indicated that he was forced to retire from his job as a railroad engineer due to his spine and cervical problems. (VBMS Document: 05/18/2009 - VA 21-4142 Authorization for Release of Information).

*A September 2011 VA treatment note indicates the Veteran has had pain in both knees, intermittently, since during his service. (VBMS Document: 01/17/2014 - CAPRI)

*A September 2012 VA treatment note indicates the Veteran has bilateral knee pain, left knee partial TKA and a meniscus tear in the right knee, the Veteran indicated that his left knee is slightly more painful than his right knee. The examiner noted the Veteran ambulates with a walker. (VBMS Document: 01/17/2014 - CAPRI)

*In August 2013, the Veteran was afforded a VA examination. The Veteran discussed receiving disability for his knees and back beginning in 2009. (VBMS Document: 10/16/2015 - CAPRI)

*Please review all other relevant evidence to develop a complete picture of the history of this Veteran's knee disability.

3. AFTER OBTAINING THE RECORDS REQUESTED ABOVE, return the file to the VA examiner who conducted the August 2008 back examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA back examination to obtain an opinion as to the nature and etiology of his back disability. All indicated tests and studies should be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a. Whether any back disability originated during service or was caused or aggravated by any in-service event, injury, disorder, or disease.

b. Whether the Veteran's complaints of low back pain in May 1969 for was the beginning of any current back disability.

The examiner's attention is drawn to the following:

*In a May 1969 STR the Veteran had complaints of low back pain but denied recent trauma. (VBMS Document: 06/03/2008 - STR - Medical)

*In his May 1969 report of medical history for service entrance the Veteran noted his health was fair, indicated that he had back trouble, and noted treatment for a "spinal muscle pull" by Dr. R.P. at Bayshore Hospital in Pasadena, Texas. In his examination the Veteran's spine was noted as normal. The Veteran's PULHES profile indicated that he was in excellent physical health, including as to his lower extremities, as indicated by the "L" designator. (VBMS Document: 08/27/2014 - STR - Medical - Photocopy)

*A June 1969 letter from Doctor R.P. indicates the Veteran was treated from March 27, 1969 through April 11, 1969 in Pasadena Bayshore Hospital for "acute lumbar sprain; myofascitis, left paraspinalis muscles." (VBMS Document: 06/03/2008 - STR - Medical)

*A July 1969 medical board examination for service entrance noted the Veteran's complaints of chronic back ache but indicates the Veteran was qualified for full duty. (VBMS Document: 06/03/2008 - STR - Medical)

*In a July 1969 STR the Veteran was seen with complaints of low back pain. (VBMS Document: 06/03/2008 - STR - Medical)

*Another July 1969 STR indicates the Veteran had complaints of low back pain and intermittent abdominal cramping. (VBMS Document: 06/03/2008 - STR - Medical)

*A November 1969 STR indicates the Veteran had complaints of low back pain which prevents him from walking more than one block. (VBMS Document: 06/03/2008 - STR - Medical)

*A March 1971 report of medical history indicated the Veteran had back trouble. And had spinal back pain treated by Dr. R.P. at Bayshore Hospital in Pasadena, Texas. (VBMS Document: 06/03/2008 - STR - Medical)

*In a September 2007 private treatment record the Veteran noted low back spasms, pain, and discomfort. (VBMS Document: 01/28/2009 - Medical Treatment Record - Non-Government Facility)

*In an August 2008 VA examination the Veteran reported chronic low back pain. The examiner incorrectly noted the Veteran had not been seen for his back since discharge from the service and failed to address at least two STR entries related to back pain while in-service (May 1969 and November 1969). (VBMS Document: 08/18/2008 - VA Examination)

*The Veteran was seen multiple times between March 2009 and August 2010 for complaints of low back pain. Including a March 2009 private treatment record indicating the Veteran complaints of neck and low back pain. (VBMS Document: 03/19/2015 - Medical Treatment Record - Non-Government Facility)

*In a May 2009 lay statement the Veteran indicated that he was forced to retire from his job as a railroad engineer due to his spine and cervical problems. (VBMS Document: 05/18/2009 - VA 21-4142 Authorization for Release of Information).

*In August 2013, the Veteran was afforded a VA examination. The Veteran discussed receiving disability for his knees and back beginning in 2009. (VBMS Document: 10/16/2015 - CAPRI)

*A November 2013 VA treatment note states the Veteran has chronic back pain. (VBMS Document: 01/17/2014 - CAPRI)

*Please review all other relevant evidence to develop a complete picture of the history of this Veteran's back disability.

4. AFTER OBTAINING THE RECORDS REQUESTED ABOVE, return the file to the VA examiner who conducted the August 2008 depression examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of the Veteran's depression. All indicated tests and studies should be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a. Whether any identified depression originated during service or was caused by any in-service event, injury, disorder, or disease.

b. Whether the Veteran's current depression began in service when he was recycled through multiple units while undergoing medical treatment for back and knee problems.

The examiner's attention is drawn to the following:

*In an August 2008 VA examination the Veteran reported no in-service disciplinary action, combat experience, or stressors. The Veteran reported being sent for mental health treatment but did not know why. The Veteran's first wife died after 32 years of marriage and he has been married to his second wife for eight years. The Veteran stated that his son died in his 30s from a brain aneurysm in April 2007. The Veteran indicated that his son died in his arms while his granddaughter watched. The Veteran stated that his mood is "fair," that he was "alive and well" prior to the death of his son, and that he thinks about his son all the time. The examiner opined that the Veteran has a diagnosis of depressive disorder as a result of the death of his son in April 2007 and not related to his service. (VBMS Document: 08/25/2008 - VA Examination)

*In a December 2012 VA treatment record the Veteran indicated that he has had depression since 1969 but his current depression was triggered by the death of his 33 year old son who died in 2007. The Veteran also cited separation from his current wife as the reason for his depressed mood and social/relational difficulties. (VBMS Document: 01/17/2014 - CAPRI)

*In a March 2015 VA treatment note, the Veteran indicated that he had experienced an increase in crying spells, feelings of hopelessness, passive suicidal thoughts with no intent, increased isolation, and loss of sleep. (VBMS Document: 10/16/2015 - CAPRI)

*In his June 2016 hearing testimony the Veteran reported being reassigned to another basic training company due to his back problems in service. (VBMS Document: 07/22/2016 - Hearing Testimony)

*Please review all other relevant evidence to develop a complete history of this Veteran's depression. 

5. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

